            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 1 of 52



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN, an individual,

          Plaintiff,                                          Case No.: 17 Civ. 4853

v.                                                            FIRST AMENDED COMPLAINT

THE NEW YORK TIMES COMPANY,                                   JURY TRIAL DEMANDED
a New York corporation, and
JAMES BENNET, an individual,

      Defendants.
______________________________________/

          Plaintiff, Sarah Palin (“Gov. Palin”), by her undersigned attorneys, for her First Amended

Complaint against Defendants, The New York Times Company (“The Times”) and James

Bennet, alleges as follows:

                                   NATURE OF THE ACTION

          1.      Gov. Palin brings this action to hold James Bennet and The Times accountable for

defaming her by falsely asserting what they knew to be false: that Gov. Palin was clearly and

directly responsible for inciting a mass shooting at a political event in January 2011.

Specifically, on June 14, 2017, The Times published an editorial authored in the name of its

Editorial Board (which represents the “voice” of The Times 1) that falsely stated as a matter of

fact to millions of people that Gov. Palin incited Jared Loughner’s January 8, 2011, mass

shooting at a political event in Tucson, Arizona, during which he shot thirteen people, severely

wounding United States Congresswoman Gabrielle Giffords, and killing six others, including

Chief U.S. District Court Judge John Roll and a nine-year-old girl (the “Loughner Shooting”). A

copy of the June 14, 2017, online version of The Times’ defamatory editorial, “America’s Lethal



1
     www.nytimes.com/interactive/opinion/editorialboard.html

{BC00272907:1}
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 2 of 52



Politics” (the “Palin Article”) is attached as Exhibit 1. A copy of the print version the Palin

Article published on June 15, 2017, is attached as Exhibit 2.

          2.     The primary author of the defamatory passages in the Palin Article, James Bennet

(“Mr. Bennet”), is a seasoned journalist and editor with decades of experience who served as the

Editor-In-Chief of The Atlantic at the time of the Loughner Shooting. When Mr. Bennet wrote

and The Times published the defamatory passages in the Palin Article, they had actual

knowledge that there was no direct and clear link between Gov. Palin and the Loughner Shooting

and that Gov. Palin did not politically incite Loughner’s horrific crime.

          3.     However, Mr. Bennet is an ardent gun-control advocate who harbors deep-seeded

resentment and animus toward Gov. Palin and her political views.

          4.     That ill-will and hostility motivated Mr. Bennet and The Times to use the false

assertions of fact about Gov. Palin’s incitement of and “direct” and “clear” link to Loughner’s

Shooting as an artifice to exploit and score political points using the shooting that occurred on

June 14, 2017, when James Hodgkinson, a man The Times described as a “Bernie Sanders

supporter and campaign volunteer virulently opposed to President Trump,” launched a sniper-

style attack with an assault rifle upon members of Congress and current and former

congressional aides practicing for the annual charity Congressional Baseball Game at a field near

the Capitol in Virginia.

          5.     As early reports about the Hodgkinson shooting sparked speculation about

whether his actions were motivated by liberal, anti-Republican political rhetoric, Mr. Bennet was

outraged and decided to respond by reviving what he knew to be debunked speculation that Gov.

Palin incited Loughner’s Shooting. To do so, Mr. Bennet ignored his own knowledge of the

facts surrounding the Loughner Shooting, the well-known consensus (including within The



{BC00272907:1}                                   2
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 3 of 52



Atlantic and The Times) that Gov. Palin’s political activities played no role in Loughner’s

Shooting, readily available information and articles about the Loughner Shooting, and the most

basic and fundamental tenants of ethical journalism – including his Editorial Board’s own fact-

checking policies -- because Mr. Bennet was willfully blinded by a pre-determined desire to lash

out against conservatives and Second Amendment advocates by attacking Gov. Palin.

          6.     The prominently-placed Palin Article capitalized on Gov. Palin’s name and status

as a conservative archetype in connection with Loughner’s and Hodgkinson’s horrific attacks to

support its false assertion that there was a “sickeningly familiar pattern” of politically motivated

violence against members of Congress. This supposed “pattern” consisted of two events: (1) the

fabricated “clear” and “direct” link between Gov. Palin and her incitement of Loughner’s 2011

assault against Representative Giffords and other innocent bystanders in Tucson, Arizona; and

(2) Hodgkinson’s Virginia shooting.

          7.     Incredulously, at the time of publication Mr. Bennet knew about, remembered and

had published, reviewed, edited and approved numerous articles/columns confirming that there

was no established connection between Gov. Palin and Loughner’s 2011 Shooting.

          8.     Mr. Bennet also knew and believed that there was not even evidence that

Hodgkinson’s shooting was politically motivated. Nevertheless, to make his predetermined

point, Mr. Bennet proclaimed without any factual support that Hodgkinson’s “derangement had

found its fuel in politics” as pretext to rip-into Gov. Palin with his false statements about the link

between her and the Loughner Shooting.

          9.     Despite just publicly rededicating themselves to truthful journalism, fact-checking

and accountability, Mr. Bennet and The Times published and promoted the Palin Article with

actual knowledge that the lynchpin of the “sickening pattern” of politically-incited shootings was



{BC00272907:1}                                    3
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 4 of 52



the false assertion that Gov. Palin incited Loughner to murder six people, among them a child

and federal judge, and seriously wound numerous others; a deliberately false and deadly serious

charge which was buttressed by the admittedly false assertions that Gov. Palin circulated a map

placing crosshairs over individual lawmakers, including Rep. Giffords, and that Hodgkinson’s

shooting was, like Loughner’s, fueled by politics.

          10.      Ultimately, Mr. Bennet and The Times labeled Gov. Palin’s fabricated connection

to the Loughner Shooting “lethal politics” and professed the established existence of that

connection despite its known falsity because Mr. Bennet had already decided to use Gov. Palin

as an artifice to promote gun control and to denounce “vicious” American politics.

          11.      Given the history of attacks against Gov. Palin and her unfortunate role as an easy

target for barbs against conservative policies, at the time of publication of the Palin Article

Mr. Bennet and The Times did not suspect that the false attack upon Gov. Palin (the proverbial

punching-bag for gun-control and political civility assaults) would evoke criticism and backlash

from their own readers and liberal media outlets. But, it did.

          12.      As that backlash mounted, Mr. Bennet and The Times were forced to try to save

face for intentionally fabricating facts about Gov. Palin to support their politically-motivated

narrative.       Self-interest, not remorse or responsibility, motivated them to make edits and

“corrections” to their fabricated claim, along with half-hearted Twitter apologies to their

“readers”—not to Gov. Palin—none of which sufficiently corrected the falsehoods that the paper

published.        In fact, none of the corrections or apologies even mentioned Gov. Palin or

acknowledged that she did not incite a deranged man to commit mass murder.

          13.      Gov. Palin brings this action to hold Mr. Bennet and The Times accountable for

falsely stating to millions of people that sheis responsible for inciting a mass shooting that



{BC00272907:1}                                      4
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 5 of 52



seriously injured fourteen and killed six innocent people, including a nine-year-old girl who, at

that time, was the same age as Gov. Palin’s youngest daughter. Gov. Palin brings this action

because Mr. Bennet and The Times did not live up to the primary responsibility attendant to the

extraordinary power of the press: tell the truth.

                             PARTIES, JURISDICTION & VENUE

          14.    Gov. Palin is an individual who resides in and is a citizen of the State of Alaska.

          15.    The Times is a New York corporation with its principal place of business at 620

Eighth Avenue, New York, New York.

          16.    Mr. Bennet is an individual who resides in and is a citizen of the State of New

York.

          17.    This Court has personal jurisdiction over Mr. Bennet and The Times pursuant to

New York Civil Practice Law and Rules § 301 (“CPLR”) because Mr. Bennet resides in, works

in, is registered to vote in and is a citizen of New York, New York, The Times has offices and its

principal place of business in New York, New York, and because this action arises out of their

transaction of business in New York, New York.

          18.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332 because the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different states.

          19.    Venue properly lies within this judicial district pursuant to 28 U.S.C. § 1391

because The Times and Mr. Bennet reside in this judicial district and a substantial portion of the

events giving rise to the claims asserted in this action occurred in this judicial district.




{BC00272907:1}                                      5
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 6 of 52




                                            THE FACTS

                                      Overview of the Parties

A.        Gov. Palin

          20.    In 2006, Gov. Palin became the youngest and first female Governor of Alaska.

She rose to national prominence in 2008 when Senator John McCain tapped her as his vice-

presidential running mate, making her the first woman to run on the Republican presidential

ticket.

          21.    In July 2009, Gov. Palin resigned as Governor of Alaska and focused on her

career as a prolific author, political commentator, television personality and voice for

conservative values.

          22.    Gov. Palin tries to live her life as a passionate voice on faith, family, and making

America safe and secure for her family and the families of all Americans.

          23.    Gov. Palin has been named to TIME Magazine’s “100 Most Influential People in

the World” list and one of the Smithsonian Institute’s “100 Most Significant Americans of All

Time.”

B.        The Times

          24.    The Times is a multi-billion-dollar global media organization that publishes

The New York Times daily newspaper, one of the oldest and most widely circulated print papers

in the United States, and distributes content generated by its newsroom through its website

www.NYTimes.com and several mobile platforms. The New York Times has been regarded as a

national “newspaper of record,” a moniker that reflects the considerable weight and influence

attributed to the “voice” of The Times.



{BC00272907:1}                                    6
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 7 of 52



          25.    The Times’ print newspaper is sold in the United States and around the world

through individual home delivery subscriptions, bulk subscriptions (primarily by schools and

hotels) and single-copy sales.

          26.    The Times’ content reaches a broad audience through its print, web and mobile

platforms, including over three million paid subscribers and approximately 122 million monthly

unique visitors to its website. The Times charges consumers for content provided on its website

and mobile applications. Digital subscriptions can be purchased individually or through group

corporate or group education subscriptions. The Times’ “Metered Model” offers Internet users

free access to a set number of articles per month on its website, and then charges users for access

to content beyond that limit.

          27.    In recent years, The Times has been transitioning from its celebrated past as a

great American print newspaper to a subscription-first, mobile-first news provider that is

increasingly dependent upon click-based digital advertisements to generate revenue. Its digital-

only subscriptions have more than doubled during that time; its digital advertising revenue rose

19% in the first quarter of 2017.

          28.    As part of this transition, The Times and its Editorial department maintain their

own social media accounts, such as Twitter and Facebook, on which they actively promote

articles. One such promoted article was the defamatory Palin Article.

          29.    The transition to the fast-paced digital age of journalism has not been easy for The

Times, particularly in the area of accuracy.

          30.    The Times and its Editorial Board have faced several instances of false reporting

over recent years—the most recent of which occurred in April 2017, when Bret Stephens (a

controversial columnist hired by Mr. Bennet) published a climate change column that was widely



{BC00272907:1}                                    7
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 8 of 52



criticized for factual inaccuracies. In fact, the column is so deeply flawed that The Times’ own

reporters and news editors immediately started to denounce it on Twitter, as reported in the Think

Process article, “The NY Times promised to fact check their new climate denier columnist – they

lied.” (See Exhibit 3) In response (just two months before publishing the Palin Article), Mr.

Bennet affirmed that The Times Editorial Department applies “the same standards for fairness

and accuracy” as the rest of the paper. (See Exhibit 4)

          31.    In fact, following the 2016 election, The Times had already pledged to rededicate

itself to accurate reporting and publishing “the complete, unvarnished truth as best we can learn

it.”

          32.    This supposed rededication to accuracy coincided with The Times’ new

advertising campaign, “The Truth Is Hard,” which debuted at the Academy Awards in February

2017. (See Exhibit 5) As part of that campaign, The Times marketed itself by asking the public

to “Support fact-based journalism” by subscribing to The Times, and professed that “Truth. It has

no alternative… it comes at a cost… [and]… It’s hard to find. But easier with 1,000+ journalists

looking.” (See Exhibit 6) The Times even professed to the public that “The Truth is more

important now than ever.” (Id.)

C.        The Editorial Board

          33.    The Times’ Editorial Board is comprised of 16 experienced journalists with

varying focuses of expertise.

          34.    The Editorial Board represents the “voice” of the board and The Times itself.

          35.    The Times’ publishes its editorials unsigned because they are the product of a

group of people who bring their experience and intellect to bear on a given topic. Editorials




{BC00272907:1}                                    8
            Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 9 of 52



usually are written by the board member who is most expert in the subject, and then edited by a

deputy editor or, as was the case with the Palin Article, the Editorial Page Editor, Mr. Bennet.

          36.    When it comes to facts—verifiable pieces of information—editorials are no

different than any other article in The Times. The Editorial Board’s policy is that if something is

represented as a fact, it has to be correct.

          37.    Thus, as Mr. Bennet recognized in April 2017, the Editorial Board is supposed to

ensure that facts are correct the same way The Times newsroom does. Also, the Editorial Board

relies upon the news pages of The Times (and other papers, too) for facts to support editorials.

          38.    Editorial Board writers have the first and primary responsibility for fact-checking,

but they are backed up by the editors who edit their editorials, staff researchers and copy editors.

          39.    Those writing and editing editorials for The Times’ Editorial Page, particularly

Mr. Bennet, know and understand the importance of accuracy and fact-checking their work

before publication, a policy that was summarized by Times’ columnist Bret Stephens as follows:

                 Sweat the small stuff. Read over each sentence—read it aloud—
                 and ask yourself: Is this true? Can I defend every single word of
                 it? Did I get the facts, quotes, dates and spellings exactly right?...

          40.    In the end, however, Mr. Bennet is personally responsible for the content and

accuracy of each and every editorial published by The Times, particularly the editorials which he

authors and edits.

D.        James Bennet

          41.    Mr. Bennet is the Editorial Page Editor for The Times. He is Ivy-league educated

and has decades of experience in journalism as a reporter and editor. Early in his career, he spent

15 years working as a reporter for The Times in several roles, including as its’ Detroit bureau

chief, White House correspondent and Jerusalem bureau chief.



{BC00272907:1}                                     9
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 10 of 52



          42.    From 2006 to 2016, Mr. Bennet served as Editor-In-Chief of The Atlantic. In that

role he had the final say on what The Atlantic published and he was responsible for reviewing his

publication’s articles for accuracy and potential defamation. Throughout 2011, he reviewed,

approved and had the final say on the stories published in The Atlantic.

          43.    Mr. Bennet returned to The Times as its Editorial Page Editor in May 2016.

          44.    Upon returning to The Times, Mr. Bennet was responsible for the hiring of Bret

Stephens; a journalist who Mr. Bennet knew courted controversy. Mr. Stephens’ first Times

column did not disappoint. In it, Mr. Stephens misstated facts while questioning climate change,

which resulted in well-publicized calls for greater fact-checking of The Times’ Editorial Page.

          45.    Mr. Bennet also has a long lineage in and personal connection to Democratic

politics. His father, Douglas J. Bennet, Jr., served in prominent roles for the Democratic Party,

including running the U.S. Agency for International Development under President Jimmy Carter

and serving as an Assistant Secretary of State in the Clinton Administration. Mr. Bennet’s

grandfather was an economic advisor in President Roosevelt’s administration. His brother,

Michael F. Bennet, served as Counsel to the Deputy Attorney General in the Clinton

Administration, and later served in the Clinton White House. Michael Bennet is currently the

senior Democratic Senator for Colorado—a position to which he was appointed in late 2009.

          46.    Sen. Bennet was running for re-election in 2010 when Gov. Palin’s political

action committee posted a map of targeted electoral districts (the “Palin Map”), including two

districts in Sen. Bennet’s home state. The two incumbent Colorado lawmakers whose districts

were depicted on the Palin Map, Reps. John Salazar and Betsy Markey, endorsed Sen. Bennet

during his 2010 Democratic primary.




{BC00272907:1}                                  10
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 11 of 52



          47.    On January 6, 2011—two days before the Loughner Shooting—a man called

Sen. Bennet’s offices and threatened to “come down there and shoot you all.”             Following

additional threats, the man was arrested (two days after the Loughner Shooting). The FBI even

placed additional security at Sen. Bennet’s home and Denver office.

          48.    Mr. Bennet was aware of the threats made against his brother surrounding the

Loughner Shooting. His Atlantic reported on the arrest made and the threat on Sen. Bennet’s

office. (See Exhibit 7) That article even disclosed the family connection between Mr. Bennet

and his brother.

          49.    Like Mr. Bennet, Sen. Bennet became an outspoken advocate for gun control. He

gave a floor speech on gun control in June 2016, joining 30 of his Democratic colleagues for a

filibuster about gun laws.

          50.    That same month, Gov. Palin endorsed Darryl Glenn, the Republican candidate

who would become Sen. Bennet’s opponent in the November 2016 election.                   Mr. Glenn

described himself as “an unapologetic Christian-constitutional-conservative-pro-life-Second

Amendment-loving American.”

          51.    Shortly thereafter, Sen. Bennet was endorsed by Rep. Gabrielle Giffords’ PAC,

Americans for Responsible Solutions, a gun control political action committee.

          52.    For the reasons set forth in paragraphs 45-51 above, as well as his own personal

politics, support for gun control and hostility against political rhetoric, Mr. Bennet held ill-will

and animosity toward Gov. Palin and a vested personal and professional interest in and closely

followed the events surrounding the Loughner Shooting, specifically including any role

Gov. Palin or her political activities may have played in it. Mr. Bennet’s brother was threatened

by gun violence at the very same time of the Loughner Shooting (soon after the Palin Map was



{BC00272907:1}                                  11
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 12 of 52



released). Those events were among the leading political stories covered by The Atlantic at that

time.      And Mr. Bennet held deep-seeded political and personal beliefs against Second

Amendment advocates and politicians standing on conservative “tea party” platforms—the most

vocal, high-profile and targeted of whom was Gov. Palin.

          53.    Simply stated, as a highly-educated journalist, editor-in-chief and gun control

advocate working in a field that requires him to remember facts, who also had a strong personal

connection to threats of gun violence against politicians, Mr. Bennet very closely followed and

had and continues to have actual knowledge of the events surrounding the Loughner Shooting,

the Palin Map, and the well-recognized consensus within the media that no link was ever

established between the two.

                       Actual Knowledge That No Link Was Established

          54.    While Mr. Bennet was serving as Editor-In-Chief of The Atlantic, he was

responsible for the content of, reviewed, edited and approved the publication of numerous

articles confirming that there was no link between Gov. Palin and Loughner’s Shooting.

          55.    Mr. Bennet, The Atlantic and Andrew Sullivan (a close-friend of Mr. Bennet

whom he hired to work for The Atlantic as a senior editor) also followed Gov. Palin very closely.

          56.    For the better part of two years (from 2009 through 2011) while working for The

Atlantic, Mr. Sullivan relentlessly pursued Gov. Palin claiming that she was not actually the

mother of her son, Trig, who suffers from Downs Syndrome. Mr. Bennet knew about and

approved of Mr. Sullivan’s “Trig-Trutherism” campaign.

          57.    In the midst of that attack on Gov. Palin, and on the day of the Loughner

Shooting, Mr. Sullivan (in The Atlantic) was one of the first journalists to raise the possibility of

any connection between the Palin Map and Loughner. In his January 8, 2011, Atlantic column,



{BC00272907:1}                                   12
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 13 of 52



“An Assassination?” Mr. Sullivan prominently posted an image of the Palin Map and, while

cautiously refusing to claim any actual, established connection between the two, questioned the

responsibility of “political rhetoric involving words like “target” and “gun-sights.”

          58.    That same day, Mr. Sullivan live-blogged on The Atlantic’s website under the

post “An Assassination Attempt in Arizona: Live-Blogging.”

          59.    In the ensuing days, Mr. Bennet’s Atlantic published numerous articles about the

Loughner Shooting which focused on any connection between Gov. Palin or the Palin Map and

the shooting, including but not limited to:

                 a.     “Was shooting of Rep. Gabrielle Giffords Political?”
                        (January 8, 2011);

                 b.     “Did Sarah Palin’s Target Map Play Role in Giffords
                        Shooting?” (January 10, 2011);

                 c.     “What We Know about Jared Lee Loughner” (January 10,
                        2011);

                 d.     “Stop the Blame Game” (January 11, 2011);

                 e.     “The More We Know” (January 17, 2011);

                 f.     “Ten Days That Defined 2011” (December 29, 2011).

          60.    As The Atlantic’s Editor-in-Chief, Mr. Bennet knew about, read, edited and/or

approved his publication’s articles and Mr. Sullivan’s columns about the Loughner Shooting, all

of which addressed whether any connection between Gov. Palin’s political activities and

Loughner’s shooting existed. Thus, Mr. Bennet gained actual knowledge of their contents.

          61.    The Atlantic’s January 10, 2011 article, “What We Know about Jared Lee

Loughner,” (See Exhibit 8) includes the following passages:

                 •      He Was More Delusional Than Political… Jared Lee
                        Loughner appeared to be more driven by a delusional mind
                        than a real interest in politics, mental health experts said
                        Sunday…


{BC00272907:1}                                   13
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 14 of 52



                 •      Ambiguous Politics “The exact role of politics in
                        Mr. Loughner’s life—or whether he had a specific political
                        perspective at all—is harder to pin down” says Kirk
                        Johnson, Serge Kovaleski, Dana Frosch and Eric Lipton in
                        The New York Times…

          62.    The reference and hyperlink therein to The New York Times is to The Times’

January 9, 2011 article, “Suspect’s Odd Behavior Caused Growing Alarm” an in-depth report

about Loughner’s behavior and past. (See Exhibit 9) Thus, Mr. Bennet and The Atlantic were

keeping tabs on what other media outlets, including The Times, were reporting about the

Loughner Shooting.

          63.    The Atlantic’s January 17, 2011 article, “The More We Know,” (See Exhibit 10)

hyperlinked to a National Review article, which is described as being cited “in exonerating the

far right from any influence on Jared Loughner’s disturbed mind” and states:

                 My point here is not that Loughner was a far right ideologue. It is
                 that he was a paranoid, mentally ill, gun-obsessed loner who had
                 picked up shards of far right ideology—on currency, the
                 constitution, gender roles—that need to be recognized for what
                 they are. It’s muddled up in an addled mind and diseased soul into
                 something unique. Ron Paul bears no more direct responsibility
                 for this madman than Sarah Palin does… (Emphasis added)

          64.    This National Review article hyperlinked by The Atlantic is titled, “Dupnik’s

Confession,” (See Exhibit 11), and it in turn cited and hyperlinked to a “long New York Times

piece on [Loughner],” which is The Times’ January 15, 2011 article “Looking Behind the Mug-

Shot Grin” (See Exhibit 12), a heavily cited, well known, in-depth report on Loughner and his

mental condition.

          65.    Within days of the Loughner Shooting, the consensus within The Times, The

Atlantic and media as a whole was that Gov. Palin and the Palin Map did not incite Loughner’s

Shooting, and that no direct or clear link between the two was ever established. As Editor-In-



{BC00272907:1}                                   14
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 15 of 52



Chief of The Atlantic, Mr. Bennet was aware of this consensus within his publication and the

journalism community.

          66.    In fact, on January 15, 2011, Mr. Bennet’s good friend and senior editor,

Mr. Sullivan, published a column in The Atlantic titled “Caldwell’s Unfairness,” in which Mr.

Sullivan demanded a correction from a journalist for the Financial Times who wrote that

“Andrew Sullivan, the New York Times columnist Paul Krugman, and the Pima County Sheriff

Clarence Dupnik linked the shootings to Republican ideology or rhetoric, as expressed by former

vice presidential candidate Sarah Palin…” (See Exhibit 13) (emphasis added) Mr. Sullivan’s

column asked Mr. Caldwell for “actual evidence” to support such a charge and then stated that

Mr. Sullivan’s “first personal judgment of any link between Loughner and the Tea Party is to

debunk it.” Mr. Sullivan then concluded with the following passage:

                 Did I explore the issue of far right violence after Giffords’ father
                 cited the Tea Party? You bet I did. How could I not? Did I ever
                 link the shootings to Republican ideology or rhetoric? Nope. Do I
                 think such rhetoric is over the top in a world where crazy people
                 have access to guns? Yes. Do I agree with Giffords that Palin’s
                 imagery was dangerous? Yes. But as for the motive of Loughner,
                 by the time 6:32 p.m. comes along, I have concluded that this was
                 likely a psychotic breakdown, and cited a psychiatrist to that effect,
                 and specifically ended with the case that he is “of no party.” How
                 can I be accused of linking Loughner to the GOP when I
                 specifically cite that he seems to be of “no party”?

                 The Financial Times needs to run a correction.

          67.    Given his role within The Atlantic, Mr. Bennet knew about, read and discussed

the “Caldwell’s Unfairness” column with Mr. Sullivan. The men were close friends and Mr.

Sullivan was demanding a retraction from a fellow journalist for contending that Mr. Sullivan

wrote that a “link” existed between “Republican… rhetoric, as expressed by Sarah Palin” and the

Loughner’s Shooting. As Editor-In-Chief of The Atlantic, Mr. Bennet’s job required him to be

aware of such facts. Moreover, Mr. Sullivan’s column and demand for a retraction stood out

{BC00272907:1}                                    15
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 16 of 52



even more in Mr. Bennet’s mind because of his close personal connection to and professional

obligations to follow the Loughner Shooting.

          68.    In a year-ending 2011 piece, “Ten Days That Defined 2011,” (See Exhibit 14)

The Atlantic plainly recognized (under Mr. Bennet’s supervision, approval and stewardship) that

it was wrong to link Gov. Palin to the Loughner Shooting:

                 In a meta media sense, the bad thing to come out of this already
                 terrible story was a round of blame hurling, with people rushing to
                 point at Sarah Palin’s infamous target map or Loughner’s left
                 seeming (but not really) anti-Bush sentiments. In truth, Loughner
                 is clinically insane and this was not really about politics at all.
                 That many, including us, immediately jumped to that conclusion
                 says some pretty sorry things about the state or our political
                 machine.

          69.    Certainly, Mr. Bennet read, reviewed, edited and remembered The Atlantic’s

recap of the most important events in 2011, the most prominent of which is listed as the

Loughner Shooting and refers to “pointing at Sarah Palin’s infamous target map” 2 as “blame

hurling.”

          70.    As a well-educated, seasoned journalist charged with chief editorial responsibility

for The Atlantic and the “voice” of The Times, with a close personal and political connection to

the Loughner Shooting and whether Gov. Palin or her political activities played and role in it,

Mr. Bennet certainly would have committed to memory that no link between Gov. Palin or the

Palin Map was ever established and that no evidence was unearthed to suggest that Gov. Palin

“politically incited” Loughner’s horrific crime.

          71.    Without question, Mr. Bennet and his colleagues diligently searched for evidence

and reports that established any such link or connection because uncovering such a connection

would have validated Mr. Bennet’s beliefs and opinions about the implications of violent

2
 “Target Map” is a hyperlink to The Atlantic article “Did Sarah Palin’s Target Map play Role in
Giffords Shooting?”

{BC00272907:1}                                     16
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 17 of 52



political rhetoric and the need for gun control. In other words, Mr. Bennet certainly would know

and recall whether a direct and clear link between Gov. Palin or the Palin Map and the Loughner

Shooting had actually been established.

          72.    In fact, Mr. Bennet’s Atlantic recognized the opposite: the rank speculation about

any such link or political incitement was quickly dispelled after the Loughner shooting

(including by publications such as The Times) because Loughner’s criminal proceedings revealed

that he was a mentally unstable man who was obsessed with Representative Giffords long before

2011.

          73.    However, the mere suggestion in 2011 that Gov. Palin provoked or incited

Loughner’s attack profoundly impacted her personal and professional life. Among other things,

it led to the end of her position as a Fox News political commentator, influenced her decision not

to run for President of the United States, and tainted her personal and professional image.

          74.    It took Gov. Palin years to overcome the detrimental impacts of the false

speculation that she caused Loughner to commit murder.

                                          The Palin Effect

          75.    Unfortunately, members of the media (including Mr. Bennet and other members

of The Times’ Editorial Department) continued to perceive Gov. Palin as a convenient target for

attacks against conservative policies and a subject likely to spark readership interest. As set forth

above, Mr. Bennet’s Atlantic hounded Gov. Palin over issues such as “Trig-Trutherism” because

such controversial attacks drove readership.

          76.    The Times even recognized this phenomenon in Charles M. Blow’s December 3,

2010 column “She Who Must Not Be Named” (attached as Exhibit 15):

                 She was a vice presidential nominee. But she lost. She was the
                 governor of Alaska. But she quit. Now she’s just a political


{BC00272907:1}                                   17
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 18 of 52



                 personality — part cheerleader, part bomb-thrower — being kept
                 afloat in part by the hackles of her enemies and the people who
                 admire her resilience in the face of them. The left’s outsize and
                 unrelenting assault on her has made her a folk hero. The logic goes
                 that if she’s making people on the left this upset, she must be doing
                 something right.

                 Yet the left continues to elevate her every utterance so that they
                 can mock and deride her. The problem is that this strategy
                 continues to backfire. The more the left tries to paint her as one of
                 the “Mean Girls,” the more the right sees her as “Erin
                 Brockovich.” The never-ending attempts to tear her down only
                 build her up. She’s like the ominous blob in the horror films: the
                 more you shoot at it, the bigger and stronger it becomes.

                 Yes, she’s about as sharp as a wet balloon, but we already know
                 that. How much more time and energy must be devoted to
                 dissecting that? How is this constructive, or even instructive at this
                 point? What purpose does it serve other than inflaming passions
                 to drive viewership and Web clicks?

                 As Politico’s editor in chief, John F. Harris, and its executive
                 editor, Jim VandeHei, very candidly expressed in August: “More
                 traffic comes from an item on Sarah Palin’s ‘refudiation’ faux pas
                 than from our hundreds of stories on the complexities of health
                 care reform or Wall Street regulation.”

                 So left-leaning blogs like The Huffington Post plaster pictures of
                 her and her family all over their sites with entries about her latest
                 gaffe or sideswipe. But she’s barely mentioned on popular
                 conservative blogs.

                 The same leftward skew is also true on television. An analysis of
                 CNN, MSNBC and Fox News from Nov. 3 to Dec. 2, using data
                 from ShadowTV, a monitoring service, found that CNN mentioned
                 the name “Sarah Palin” nearly 800 times… Left-leaning MSNBC
                 mentioned it nearly 1,000 times. But Fox News, which employs
                 her, mentioned it fewer than 600 times…

                 People on the left seem to need her, to bash her, because she is, in
                 three words, the way the left likes to see the right: hollow, dim and
                 mean. But since she’s feeding on the negativity, I suggest three
                 other words: get over it.

(Emphasis added)




{BC00272907:1}                                    18
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 19 of 52



          77.    Mr. Blow’s column acknowledges what Mr. Bennet knows and felt when he

wrote and edited the Palin Article:    hostility toward Gov. Palin and her beliefs, and that using

her name and attacks upon her inflames passions and drives viewership and Web clicks to media

companies—even when those attacks are not true and spark controversy; an effect Mr. Bennet

knew well from Mr. Sullivan’s attack against Gov. Palin over her son.

          78.    Given his political beliefs and personal and professional disdain for the policies

Gov. Palin endorses, as well as the information he learned while editing and running The

Atlantic, Mr. Bennet was well-aware of the reality that Gov. Palin is an easy target for attacks

against conservative politics who, at the same time, generates traffic to media websites.

          79.    Mr. Bennet and The Times also appreciate in the increasingly competitive digital

media landscape in which they find themselves that attacking Gov. Palin, whether justified or

not, scores political points with readers and stirs controversy that drives viewership and brings an

economic benefit to their business.      In fact, The Times utilizes software, programs, and/or

applications to evaluate which topics generate the most traffic.

                                  The Defamatory Palin Article

A.        The Predetermined Conclusion of the Palin Article

          80.    After the Hodgkinson shooting on the morning on June 14, 2017, Times Editorial

Board member Elizabeth Williamson raised the idea that the board should comment on the

shooting.

          81.    Ms. Williamson, Mr. Bennet, and other Editorial Board members, editors and

writers had a fair amount of back and forth over the course of the day about the points they

wanted to make following the Hodgkinson shooting and ultimately arrived at three: (1) to focus

attention on the shooting; (2) to restate the longstanding position of The Times’ Editorial Board



{BC00272907:1}                                   19
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 20 of 52



in favor of sensible gun control; and (3) to express concern about the state of “political rhetoric”

in the country and of “political incitement;” the danger of increasingly treating political

opponents like enemies in a conflict. During that back and forth, communications must have

been exchanged and discussions had about the truth of any claim that Gov. Palin incited

Loughner’s Shooting.

          82.    Mr. Bennet tasked Ms. Williamson with drafting the editorial, and asked her to

look back at editorials and Op-Ed columns that The Times had published in the immediate wake

of the Loughner Shooting because Mr. Bennet knew and recalled that The Times (like his

Atlantic during that time) had written about the Loughner Shooting and wanted to make sure that

the editorial Ms. Williamson was drafting would be consistent with what The Times said

following the Loughner Shooting.

          83.    Specifically, Mr. Bennet wanted the research to focus on any conclusions The

Times reached following the Loughner Shooting regarding the role of “political incitement.”

          84.    From the outset, Mr. Bennet’s subjective intent was pre-determined to use the

Loughner Shooting as the sole example of “political incitement” to advance a gun-control and

anti-political rhetoric agenda, an intent presumably communicated to others within The Times.

Mr. Bennet did not care whether any political incitement, in fact, existed. He merely wanted

confirmation that the agenda he had already decided to promote was consistent with The Times’

prior writings on gun control. Simply stated, Mr. Bennet only cared about hypocrisy (i.e.

whether The Times spoke out at all after the Loughner Shooting), not accuracy (i.e. what The

Times and other media outlets actually said about the link).

          85.    Based on his prior personal and professional experience and his actual knowledge

of The Atlantic’s publications and other media publications described in paragraphs 59-69,



{BC00272907:1}                                  20
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 21 of 52



above, Mr. Bennet already knew that there was no established connection or link between

political rhetoric or “incitement” and Loughner’s shooting, let alone any “clear” and “direct” link

between Gov. Palin or the Palin Map and Loughner’s horrific crime.

          86.    That is why Mr. Bennet’s intent when directing Ms. Williamson and a Times

researcher to review prior Times publications was not to verify facts. Mr. Bennet’s intent was

merely to verify whether The Times had criticized right-wing “incitement” in the context of the

Loughner’s Shooting because he was worried about being vulnerable to a charge of hypocrisy if

he was silent on the topic in the wake of Hodgkinson’s shooting.

          87.    Thus, before Ms. Williamson had ever set pen to paper and any research had been

conducted, Mr. Bennet already had made up his mind to use Gov. Palin as the only factual

example of political incitement of a mass shooting—regardless of whether the facts supported

his very serious charge.

          88.    At Mr. Bennet’s direction, The Times researcher reviewed some of The Times’

editorials and Op-Ed columns about the Loughner Shooting.

          89.    That research resulted in at least six editorials and one op-ed column (See

Composite Exhibit 16) addressing political rhetoric and gun control in the context of the

Loughner Shooting:

                 (a)    “Bloodshed and Invective in Arizona,” January 9, 2011;

                 (b)    “As We Mourn,” January, 12, 2011;

                 (c)    “Gabby Giffords’s Farewell,” January 26, 2012;

                 (d)    “6,000 Bullets,” July 23, 2012;

                 (e)    “Myths About Gun Regulation,” January 31, 2013;

                 (f)    “Democrats Find Their Voice on Gun Control,” July 29,
                        2016; and



{BC00272907:1}                                  21
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 22 of 52



                 (g)    “No One Listened to Gabrielle Giffords,” January 15, 2011.

          90.    The Times researcher emailed the results of this search to Ms. Williamson and

Mr. Bennet.

          91.    Ms. Williamson, an experienced journalist who covered national politics and

several congressional and presidential races (including Gov. Palin’s 2008 campaign), reviewed

the research compiled regarding The Times’ prior editorials and op-ed columns on the Loughner

Shooting. She also conducted her own research about the subject.

          92.    Through her prior professional experience and that research, Ms. Williamson

knew that a link had never been established between Gov. Palin, the Palin Map or political

incitement and Loughner’s Shooting.

          93.    That is why Ms. Williamson did not make such a knowingly false assertion about

a link between Gov. Palin and the Loughner Shooting in the editorial she initially drafted.

          94.    Ms. Williamson’s initial draft (attached as Exhibit 17) was untitled, began with a

factual account of the Hodgkinson shooting, and then followed with these pertinent passages:

                 Just after 7 a.m. on Wednesday, members of Congress met in a
                 quiet section of Alexandria, Va., to practice for this week's
                 bipartisan congressional baseball game when James Hodgkinson
                 appeared from behind the dugout, and began firing through the
                 chain link fence.

                 Mr. Hodgkinson was armed with a long rifle and "I think he had
                 handguns as well," said Representative Jeff Flake of Arizona, who
                 saw the gunman just as the shooting started. Mr. Hodgkinson fired
                 at least 50 rounds at the group of congressmen, current and former
                 staffers, who dove for cover or tried to crawl to safety. "He was
                 hunting us," said Representative Mike Bishop, Republican of
                 Michigan, who was at home plate when the gunman appeared. He
                 seemed to be "double-tapping," the trigger, Mr. Bishop said, firing
                 so rapidly "you couldn't get up and run." Senator Rand Paul of
                 Kentucky, also at the field, told CNN it "was basically a killing
                 field."



{BC00272907:1}                                   22
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 23 of 52



                 Security officers detailed to Representative Steve Scalise of
                 Louisiana, the House majority whip, exchanged fire with
                 Mr. Hodgkinson as Mr. Scalise, wounded, left a trail of blood as he
                 combat-crawled to hide in taller grass. He is in critical condition
                 after surgery on the bullet wound in his hip. The gunman was
                 killed; in all five people were injured, including Capitol Police
                 officers need to check/update

                 That in 10 minutes a single gunman could wreak such carnage in a
                 bedroom community a short drive from the Capitol is horrifying,
                 but no longer surprising. Not all the details are known yet, but a
                 sickeningly familiar pattern is emerging: a deranged individual
                 with a gun-perhaps multiple guns-and scores of rounds of
                 ammunition uses politics as a pretense for a murderous shooting
                 spree. Mr. Hodgkinson was a Bernie Sanders supporter and
                 campaign volunteer virulently opposed to President Trump, who
                 among many anti-Trump messages posted "Time to Destroy
                 Trump & Co." on social media in March.

                 Just as in 2011, when Jared Lee Loughner opened fire in a
                 supermarket parking lot, grievously wounding Representative
                 Gabby Giffords and killing six people, including a nine year-old
                 girl, Mr. Hodgkinson’s rage was nurtured in a vile political
                 climate. Then, it was the pro-gun right being criticized: in the
                 weeks before the shooting Sarah Palin's political action committee
                 circulated a map of targeted electoral districts that put Ms. Giffords
                 and 19 other Democrats under stylized crosshairs.

          95.    The word “circulated” in Ms. Williamson’s draft is a hyperlink to a January 9,

2011 ABC Article, “Sarah Palin’s ‘Crosshairs’ Ad Dominates Gabrielle Giffords Debate,” (See

Exhibit 18) (the “ABC Article”). The ABC Article includes a prominently placed photo of

Gov. Palin, disuses the Palin Map and plainly states:

                 No connection has been made between this graphic and the
                 Arizona shooting, but it has put the Palin team somewhat on the
                 defensive.

          96.    Based on her own personal knowledge and having read the ABC Article that she

hyperlinked as a source in her draft, Ms. Williamson knew that any assertion that there was a

clear and direct link between Gov. Palin and Loughner’s Shooting would be false. Therefore,



{BC00272907:1}                                    23
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 24 of 52



she made no such assertion. Likewise, because no evidence existed establishing a connection

between Hodgkinson’s shooting and political rhetoric, she did not make that assertion either.

          97.    Instead, Ms. Williamson suggested that Hodgkinson used “politics as a pretense

for a murderous shooting spree.” (Ex. 17, emphasis added) “Pretense” means “a professed rather

than real intention or purpose… a false showing of something.”

          98.    Ms. Williamson analogized the nurturing of Hodgkinson’s rage in a “vile political

climate” to the circumstances surrounding the Loughner Shooting—where the “pro-gun right

[was] being criticized;” and so she cited Gov. Palin as an example of one who was being

criticized at that time (2011).

          99.    Ms. Williamson did, however, falsely state that the Palin Map “put Giffords and

19 other Democrats under stylized crosshairs.” Id. The Palin Map depicted crosshairs over

targeted electoral districts, not Rep. Giffords and other individual lawmakers.

B.        Mr. Bennet’s Defamatory Re-Write and Purposeful Avoidance of the Truth

          100.   Ms. Williamson sent her initial draft of the Palin Article to Mr. Bennet.

          101.   Upon receipt, Mr. Bennet reviewed it and considered it very much a first draft

because it did not accomplish the objectives he wanted to achieve.

          102.   Mr. Bennet considered the first few passages of the draft unnecessary because

they contained a summary of the news about the Hodgkinson shooting, which he knew The

Times readers would already know by the time the editorial was published. As an editorial, the

column Mr. Bennet was working on was not “hot news.”

          103.   Mr. Bennet also did not like the way Ms. Williamson wrote about the connection

between the Palin Map and the Loughner Shooting, so he decided to substantially re-write the

editorial himself.



{BC00272907:1}                                    24
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 25 of 52



          104.   Because The Times already had reported on the facts of the Hodgkinson shooting,

the editorial Mr. Bennet was substantially re-writing was not “hot news” that had to be published

immediately or on a deadline. The points Mr. Bennet wanted to make could have waited to

allow for a careful review for factual accuracy consistent with The Times’ and its’ Editorial

Board’s practices and policies outlined in paragraphs 36-40, above.

          105.   However, that review for factual accuracy did not happen because Mr. Bennet had

already decided on the thesis he wanted to advance, with Gov. Palin as its sole factual predicate,

and he wanted to advance his conclusion as quickly as possible. To that end, Mr. Bennet

willfully disregarded the truth, his own personal knowledge of the facts, The Times’ research that

he had ordered, Ms. Williamson’s hyperlink to the ABC Article, and his Editorial Department’s

and The Times’ policies and procedures on accuracy and fact-checking—so that he could

immediately launch an attack on Gov. Palin and the policies she symbolizes because he was

predetermined to make political points at her expense, regardless of the veracity of his serious

charges against her.

          106.   Mr. Bennet’s malicious intent was rooted in his personal and professional

animosity toward Gov. Palin and her politics (as detailed in paragraphs 45-53, above) which had

grown to a boiling point while Mr. Bennet followed the 2016 presidential campaign and election,

and then erupted in the defamatory Palin Article immediately following Hodgkinson’s shooting.

          107.   In fact, Mr. Bennet had already found his inspiration for his foregone conclusion

about Gov. Palin and his eventual re-write of Ms. Williamson’s draft in fellow-Times journalist,

Thomas Friedman’s, August 9, 2016 column, “Trump’s Wink Wink to ‘Second Amendment

People,” (See Exhibit 19) and its premise that “Donald Trump’s language… could end up

inciting… violence,” akin to the “wave of toxic incitement against [Yitzhak] Rabin,” which



{BC00272907:1}                                  25
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 26 of 52



included calls for Rabin’s death prior to his assassination at a peace rally in 1995. (Emphasis

added)

          108.   As an editor, Mr. Bennet is in the business of knowing and understanding the

meanings and significance of words and adjectives—so much so that he has spent the past eleven

years correcting other journalists on their use.

          109.   Mr. Bennet was calculated and deliberate in his decision to use a very strong

phrase, “political incitement,” as the label for Gov. Palin’s political activities; and he did so

because he wanted to drive home the horrific impact of the “clear [and] direct link” that he had

already decided to profess to exist between Gov. Palin and Loughner’s Shooting.

          110.   When choosing to use the word “incitement,” Mr. Bennet drew from his

journalism experience in Jerusalem and intended “incitement” to mean “deliberate orders,

invocations, summonses for people to carry out violent attacks.”

          111.   Having already determined the conclusion he wanted to make and the words he

would use to describe it, Mr. Bennet willfully chose to ignore the truth—because the truth would

not allow Mr. Bennet to make the point he had decided to make—and in so doing he

intentionally defamed Gov. Palin.

C.        The Defamatory Passages

          112.   On June 14, 2017, Mr. Bennet and The Times exceeded the bounds of legality,

decency and civility by publishing the false and defamatory Palin Article, “America’s Lethal

Politics,” which was promptly Tweeted to nearly 39 million Times Twitter followers. (See

Exhibit 20).




{BC00272907:1}                                     26
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 27 of 52



          113.   On June 15, 2017, The Times published the Palin Article in The New York Times

print edition (See Exhibit 2). The print edition did not contain any hyperlink or citation to the

ABC Article.

          114.   Mr. Bennet’s underlying premise in the Palin Article professed that there is a

“sickening pattern” of politically “incited” violence against members of Congress and that this

pattern stems from Gov. Palin’s direct and clear incitement of Loughner’s Shooting.

          115.   Mr. Bennet and The Times fabricated this supposed “pattern” and Gov. Palin’s

role in it, resurrecting the false connection (which Mr. Bennet and The Times knew had been

debunked) between Gov. Palin’s political activities and Loughner’s 2011 rampage in Arizona;

thereby attacking the conservative policies Gov. Palin promotes, inflaming passions and driving

digital advertising revenues at Gov. Palin’s expense.

          116.   There was no legitimate reason or factual basis for the defamatory statements in

the Palin Article, much less for Mr. Bennet and The Times to have falsely linked Gov. Palin to

Loughner’s and Hodgkinson’s shootings in any respect.

          117.   In the Palin Article, within the context of the fabricated pattern of politically

motivated shootings, Mr. Bennet wrote and The Times published the following false and

defamatory statements of and concerning Gov. Palin:

                 Was this attack evidence of how vicious American politics has
                 become? Probably. In 2011, when Jared Lee Loughner opened
                 fire in a supermarket parking lot, grievously wounding
                 Representative Gabby Giffords and killing six people, including a
                 9-year-old girl, the link to political incitement was clear. Before
                 the shooting, Sarah Palin’s political action committee circulated a
                 map of targeted electoral districts that put Ms. Giffords and 19
                 other Democrats under stylized cross hairs.

                 Conservatives and right-wing media were quick on Wednesday to
                 demand forceful condemnation of hate speech and crimes by anti-
                 Trump liberals. They’re right. Though there’s no sign of


{BC00272907:1}                                   27
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 28 of 52



                 incitement as direct as in the Giffords attack, liberals should of
                 course hold themselves to the same standard of decency that they
                 ask for of the right.

          118.   Mr. Bennet knew the inflammatory consequences of using the phrases “Lethal

Politics,” “political incitement,” “direct link” and “clear link.” Mr. Bennet also knew that the

Palin Map did not put crosshairs over individual lawmakers.

          119.   Nevertheless, these defamatory statements of and concerning Gov. Palin were

published and circulated to millions of The Times’ readers in print, on-line and through mobile

and social media.

          120.   The online version of the Palin Article included several advertisements, which

generated revenue for The Times (See online advertisements highlighted in Exhibit 21). The

Times generates advertising revenue from banners, video, rich media and other interactive ads on

its web and mobile platforms; such as those that ran on the Palin Article.

          121.   When Mr. Bennet re-wrote and The Times published the Palin Article, they knew

that there was no link or connection, let alone a “clear” and “direct” one, between Gov. Palin’s

political activities and Loughner’s Shooting.         They also knew that Gov. Palin did not

“incite” Loughner’s horrific crime.

          122.   As set forth in paragraphs 54-72, above, Mr. Bennet had actual knowledge of

numerous Atlantic articles confirming and the media’s consensus that there was no direct and

clear link between Loughner’s Shooting and Gov. Palin’s political activities.

          123.   In addition, on June 14, 2017, The Times published its article “Shooting Is Latest

Eruption in a Grim Ritual of Rage and Blame” (attached as Exhibit 22), which recognized:

                 In 2011, the shooting of Mr. Giffords by a mentally ill assailant
                 came during a convulsive political period, when a bitter debate
                 over health care yielded a wave of threats against lawmakers.
                 Sarah Palin, the former vice-presidential candidate, drew sharp


{BC00272907:1}                                   28
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 29 of 52



                 criticism for having posted a graphic online that showed cross hairs
                 over the districts of several members of Congress; including
                 Ms. Giffords—though no connection to the crime was
                 established.

(Emphasis added)

          124.   A June 15, 2017 column written by The Times Op-Ed columnist, Mr. Stephens,

“‘The Indigenous American Berserk’ Strikes Again” (attached as Exhibit 23), which Mr. Bennet

would have been involved in reviewing, editing and/or approving for publication, acknowledged

the same:

                 It was foul of the left to accuse the Tea Party of inciting
                 Loughner’s rampage—Bernie Sanders among them—all the more
                 so since evidence for the claim was so strained.
                 …

                 Jared Loughner was a paranoid schizophrenic of no fixed
                 ideological orientation.

          125.   That same day, The Times published Op-Ed columnist Charles M. Blow’s column

“Rhetoric and Bullets” (attached as Exhibit 24) (another column which Mr. Bennet would have

been involved in reviewing, editing and/or approving for publication), that recounts how, shortly

after Loughner’s 2011 attack, Mr. Blow was “moved to commit an entire column to condemning

the left for linking the shooting so closely to political rhetoric,” and how he felt compelled to do

the same thing on the heels of Hodgkinson’s Virginia shooting because:

                 What I abhor is ideological exploitation that reduces these acts to a
                 political sport and uses them as weapons to silence political
                 opponents and their “rhetoric,” rather than viewing them as
                 American tragedies that we can work together to prevent through
                 an honest appraisal and courageous action.

          126.   The “entire column” to which Mr. Blow referred in his June 15, 2017 column was

published by The Times just days after Loughner’s 2011 rampage, and dispelled any notion that

Loughner’s crime was incited by political rhetoric. Mr. Blow’s January 14, 2011, column “The


{BC00272907:1}                                    29
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 30 of 52



Tucson Witch Hunt” (attached as Exhibit 25), would have been amongst the Op-Ed columns

researched at Mr. Bennet’s direction on June 14, 2017, and provides as follows:

                 Immediately after the news broke, the air became thick with
                 conjecture, speculation and innuendo. There was a giddy, almost
                 punch-drunk excitement on the left. The prophecy had been
                 fulfilled: “words have consequences.” And now, the right’s
                 rhetorical chickens had finally come home to roost.

                 The dots were too close and the temptation to connect them too
                 strong. The target was a Democratic congresswoman. There was
                 the map of her district in the cross hairs. There were her own
                 prescient worries about overheated rhetoric.

                 Within hours of the shooting, there was a full-fledged witch hunt to
                 link the shooter to the right.

                 “I saw Goody Proctor with the devil!       Oh, I mean Jared Lee
                 Loughner! Yes him. With the devil!”

                 The only problem is that there was no evidence then, and even
                 now, that overheated rhetoric from the right had anything to do
                 with the shooting. (In fact, a couple of people who said they
                 knew him have described him as either apolitical or “quite
                 liberal.”) The picture emerging is of a sad and lonely soul
                 slowly, and publicly, slipping into insanity.

(Emphasis added) Certainly, the research Mr. Bennet ordered on June 14, 2017

would have found Mr. Blow’s “The Tucson Witch Hunt” op-ed column.


          127.   Another Times January 15, 2011 article, “Looking Behind the Mug-Shot Grin”

(attached as Exhibit 12), which was cited by Atlantic articles published under Mr. Bennet’s

authority (See paragraphs 63-64, above) also recognized that no direct or clear link between

political rhetoric and Loughner’s actions could be claimed:

                 Since last Saturday’s shooting frenzy in Tucson, investigators and
                 the news media have spent the week frantically trying to assemble
                 the Jared Loughner Jigsaw puzzle in hopes that the pieces will fit,
                 a clear picture will emerge and the answer to why will be found,
                 providing the faint reassurance of a dark mystery solved.



{BC00272907:1}                                   30
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 31 of 52



                 Instead, the pattern of facts so far presents only a lack of one, a
                 curlicue of contradictory moments open to broad interpretation.
                 Here he is, a talented saxophonist with a prestigious high school
                 jazz band, and there he is, a high school dropout. Here he is, a
                 clean-cut employee of an Eddie Bauer store, and there he is, so
                 unsettling a presence that tellers at a local bank would feel for the
                 alarm button when he walked in.
                 …

                 What the cacophony of facts do suggest is that Mr. Loughner is
                 struggling with a profound mental illness (most likely paranoid
                 schizophrenia, many psychiatrists say); that his recent years have
                 been marked by a stinging rejection—from his country’s military,
                 his community college, his girlfriends and, perhaps, his father; that
                 he, in turn, rejected American society, including its government, its
                 currency, its language, even its math. Mr. Loughner once declared
                 to his professor that the number 6 could be called 18.
                 ...
                 In the last three months, Mr. Loughner had a 9-millimeter bullet
                 tattooed on his right shoulder blade and turned increasingly to the
                 Internet to post indecipherable tutorials about the new currency,
                 bemoan the presence of illiteracy and settle scores with the Army
                 and Pima Community College, both of which had slammed him.
                 He also may have felt rejected by the American government in
                 general, and by Ms. Giffords in particular, with whom he had a
                 brief—and, to him, unsatisfactory—encounter in 2007.

          128.   The Times’ Editorial Board, including Mr. Bennet, Ms. Williamson, and the other

writers, editors and staff who worked on the Palin Article, all followed Loughner’s criminal case

closely and knew about the facts it revealed. The Times, The Atlantic and the other media outlets

that they followed all reported regularly about the case. Those investigations, proceedings, and

reports failed to unearth any evidence that Loughner’s actions were politically motivated, let

alone “incited” by Gov. Palin or the Palin Map. In fact, there is no evidence to suggest that

Loughner ever saw the Palin Map. Such evidence about a fact as important as a direct and clear

link between Gov. Palin and incitement of the Loughner Shooting is not something that any

journalist—particularly Mr. Bennett—would forget.




{BC00272907:1}                                    31
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 32 of 52



           129.   To the contrary, the well-known media consensus was what              Mr. Bennet’s

Atlantic recognized in 2011: “Loughner is clinically insane and this was not really about politics

at all.”

           130.   And yet, Mr. Bennet decided to move forward with his incendiary, false charges

against Gov. Palin.

                       The Times Concedes the Falsity of the Palin Article—
                        But Does Not Meaningfully Retract It or Apologize

           131.   Soon after the Palin Article was published, The Times was hit by public backlash

from its readers and even liberal-leaning media outlets over falsely stating that Gov. Palin incited

Loughner to commit murder.

           132.   This public backlash took Mr. Bennet by surprise. He never expected to be called

out for attacking Gov. Palin, even if Mr. Bennet’s claim of a direct and clear link was false.

           133.   Motivated not by remorse over defaming Gov. Palin or over falsely asserting that

she incited Loughner’s Shooting, Mr. Bennet set out to do as little as possible to save face

amongst Times readers and his colleagues.

           134.   First, he tried to quietly save face by editing the Palin Article online. When that

failed to quell the outcry, he and The Times made further edits to the Palin Article and posted

two woefully insufficient online “corrections” and an “apology” — to The Times’ readers, not to

Gov. Palin.

           135.   The first edit merely deleted the phrase “the link to political incitement was clear”

from the end of the following sentence: “In 2011, when Jared Lee Loughner opened fire in a

supermarket parking lot, grievously wounding Representative Gabby Giffords and killing six

people, including a 9-year-old girl.” It also added the words: “But no connection to that crime

was ever established.”       The Times left in place, however, an inconsistent and defamatory


{BC00272907:1}                                     32
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 33 of 52



sentence in the next paragraph of the column, which stated:        “Though there’s no sign of

incitement as direct as in the Giffords attack, liberals should of course hold themselves to the

same standard of decency that they ask of others.” (Emphasis added)

          136.   Faced with continuing public and media criticism, The Times then deleted the

phrase, “[t]hough there’s no sign of incitement as direct as in the Giffords attack…” while

adding a half-hearted correction (the “First Attempted Correction”) written in a passive voice

about the “link” between “political incitement” and Loughner’s heinous crime:




          137.   The First Attempted Correction did not remove the unnecessary reference in the

column to Gov. Palin, even though there was no established connection between “political

incitement” and Loughner’s crime. As written, it also suggests that such a connection may still

be established, when Mr. Bennet and The Times already knew that no such link existed.

Moreover, the First Attempted Correction made no mention of Gov. Palin, while the column

continued to reference her by name.

          138.   Given that Mr. Bennet’s entire premise in re-writing the Palin Article was the

“sickening pattern” of politically incited violence that emanated from a fabricated link between

Gov. Palin and Loughner’s 2011 crime, which The Times conceded did not exist, the entire Palin

Article should have been retracted—not minimally and inadequately corrected.

          139.   Instead, The Times published a second online correction (which proved equally

lacking), but only after it was called out by CNN for falsely asserting that the Palin Map placed

crosshairs over individual lawmakers and, specifically, Rep. Giffords.      Still devoid of any


{BC00272907:1}                                 33
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 34 of 52



reference to Gov. Palin, this second correction (the “Second Attempted Correction”) addressed

the mischaracterization of the map of targeted electoral districts as placing stylized cross hairs on

Gabrielle Giffords and other lawmakers individually and changed the word “incitement” to

“rhetoric.”




          140.   By referring only to “a” political action committee, The Times’ Second Attempted

Correction continued the paper’s steadfast refusal to acknowledge and correct that it had falsely

asserted that Gov. Palin incited Loughner’s deadly rampage.

          141.   The Times and Mr. Bennet simply refused to meaningfully apologize to Gov.

Palin for what they had done.

          142.   Instead, in a reflection of The Times’ and Mr. Bennet’s utter lack of concern for

the harm they had inflicted, The Times’ Editorial Page tweeted “We’re sorry about this and we

appreciate that our readers called us on the mistake;” as if The Times had made a simple,

ministerial error such as misspelling someone’s name or getting a date wrong:




{BC00272907:1}                                   34
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 35 of 52




          143.   The Times never issued a full and fair retraction of its defamatory Palin Article

and never issued any apology to Gov. Palin for stating that she incited murder.

          144.   For The Times to have made a legally sufficient retraction, it would have to have

issued it in such a manner as to manifest an honest intention and sincere effort to repair the harm

done to Gov. Palin. It did not.

          145.   To do so would have required a complete retraction free from insinuations and

hesitant withdrawals. Quite simply, a full, fair and legally sufficient retraction would have

required the removal of the Palin Article in its entirety because, absent the false and defamatory

assertion that Gov. Palin incited Loughner’s Shooting and absent the admittedly false assertion

that Hodgkinson’s “rage had found its fuel in politics,” The Times' continued assertion that


{BC00272907:1}                                  35
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 36 of 52



Gov. Palin is part of a “pattern” of politically motivated crimes emanating from “lethal Politics”

is false and indefensible.

          146.   The Times’ hesitant, equivocal and incomplete acknowledgement of the falsity of

its statements linking Gov. Palin to Loughner’s crime and the undeniable truth that Loughner’s

Shooting was not politically incited, did not approach the degree of the retraction and apology

necessary and warranted by The Times’ false assertion that Gov. Palin incited a mass shooting

and murder.

          147.   On June 16, 2017, The Times’ refusal to accept responsibility continued when, in

its print edition of The New York Times, The Times merely re-published at the bottom of its

Editorial Page, in fine print, the same two prior, inadequate online corrections—completely

devoid of any reference or apology to Gov. Palin.

          148.   Incredibly, Mr. Bennet and The Times confirmed that they would not accept

responsibility for the defamatory Palin Article in a statement provided to CNN, in which

Mr. Bennet said:

                 While it is always agonizing to get something wrong we appreciate
                 it when our readers call us out like this. We made an error of fact
                 in the editorial and we’ve corrected it. But that error doesn’t
                 undercut or weaken the argument of the piece.

(Emphasis added)

          149.   Mr. Bennet’s statement demonstrates that, when it comes to Gov. Palin, he and

The Times are willing to operate with a purposeful avoidance of the truth—marked by a

deliberate decision not to acknowledge facts confirming the falsity of the grave charges they cast

against Gov. Palin.

          150.   The Times’ unwavering refusal to issue a meaningful apology to Gov. Palin and a

complete retraction is not surprising given The Times’ public pronouncements about its


{BC00272907:1}                                   36
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 37 of 52



imperviousness to legal liability for libel. As recently as May 10, 2017, The Times’ Public

Editor, 3 Liz Spayd, touted that “hardly anyone jousts with The Times when it comes to formally

asserting libel…[because]…When they do, they almost never win….[and that]… the last time

the newspaper lost a libel suit in the United States was at least the early 1960s” (see Exhibit 26),

while further noting:

                 But it’s curious how few companies or individuals actually do sue
                 the paper for allegedly libelous claims. That’s a good thing if this
                 is a measure of how rarely people feel defamed by The Times. It’s
                 a bit more disconcerting if it suggests that those with a legitimate
                 claim feel too intimidated to even try.

                                        ACTUAL MALICE

          151.   Mr. Bennet and The Times published the defamatory Palin Article with actual

knowledge of its falsity or reckless disregard for the falsity of the statements made about

Gov. Palin.

A.        Actual Knowledge of Falsity

          152.   Mr. Bennet had actual knowledge that the false and defamatory statements he

wrote and The Times published about Gov. Palin were untrue. As set forth in paragraphs 45 – 53

and 57 - 70, above, Mr. Bennet knew and had significant personal and professional motivation to

and actually did commit to memory that Gov. Palin and the Palin Map did not incite Loughner’s

Shooting.

          153.   Mr. Bennet read, reviewed, edited and approved for publication numerous articles

in The Atlantic which established that there was no established link between the Palin Map and

Loughner’s crime. Mr. Bennet knew about and recalled those articles when he wrote the Palin

Article.


3
   The Times’ Public Editor evaluates journalistic integrity and examines both the quality of
journalism and the standards being applied across the newsroom.

{BC00272907:1}                                   37
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 38 of 52



          154.   Mr. Bennet also read, reviewed and approved for publication Mr. Sullivan’s

column, “Caldwell’s Unfairness,” which specifically demanded a retraction from another

journalist for accusing Mr. Sullivan of saying there was a “link” between Gov. Palin or political

rhetoric and the Loughner Shooting.

          155.   Moreover, because of his close personal and political ties to the Loughner

Shooting and the issues of gun control and political rhetoric, Mr. Bennet knew about, closely

followed, read about and committed to memory The Atlantic’s publications and other news

reports about the events surrounding the Loughner Shooting and, in particular, the consensus that

no link was established between the Palin Map and Loughner’s crime.

          156.   When he re-wrote Ms. Williamson’s draft and added his passages about “lethal

politics,” “political incitement,” and existence of the “clear and direct link” between Gov. Palin

and Loughner, Mr. Bennet knew that he was making definitive statements of fact, but cited no

sources establishing Gov. Palin’s clear and direct link to and incitement of Loughner’s Shooting.

          157.   Even though the charges Mr. Bennet was making against Gov. Palin were

extremely serious and easily verifiable, Mr. Bennet did not read or review the hyperlinked ABC

Article, the other research his staff compiled or any of the numerous other articles about the

charges he was making against Gov. Palin, all of which were easily and instantaneously available

by searching The Times’ website (an Editorial Department practice for fact-checking every

editorial column) because he knew they would show that there was no connection between Gov.

Palin and Loughner.

          158.   Instead, Mr. Bennet and The Times deliberately ran the Palin Article knowing that

the statements made about Gov. Palin were false and defamatory.

B.        Reckless Disregard



{BC00272907:1}                                  38
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 39 of 52



          159.   Alternatively, Mr. Bennet and The Times published the Palin Article with reckless

disregard for and a purposeful avoidance of the truth.

          160.   Mr. Bennet was outraged over the Hodgkinson shooting and the inability to

implement gun control and quell political rhetoric in the years since the Loughner Shooting. Mr.

Bennet was further enraged by the current president and his rhetoric (i.e., Friedman’s 8/9/16

column, as referenced in paragraph 107, above). So, Mr. Bennet decided to use the Hodgkinson

shooting as a pulpit to re-affirm his predetermined narrative about political rhetoric and gun

control and to use Gov. Palin as its only factual support.

          161.   Mr. Bennet also made the conscious decision to use the incendiary label of

political “incitement” to encapsulate his false assertion of a clear and direct link between Gov.

Palin and Loughner in order to emphasize the seriousness of the charge he was making against

Gov. Palin. The seriousness of that charge — that Gov. Palin’s Map was akin to “deliberate

orders, invocations, summonses for people to carry out violent attacks” and directly and clearly

linked to Loughner’s Shooting — made fact-checking it even more important.

          1. Preconceived Storyline and Avoidance of Contradictory Information

          162.   Mr. Bennet’s personal, political and professional motivations and ill-will toward

Gov. Palin’s politics led him to ignore facts of which he already had knowledge and facts which

were easily, instantly and readily available; and also drove him to ignore and to refuse to even

look at the hyperlinked ABC Article and the research compiled by his Times staff, all of which

refuted the false assertions Mr. Bennet made about Gov. Palin.

          163.   As set forth above in paragraphs 81-93 and 104-111, Mr. Bennet had a

predetermined and preconceived plan to attack Gov. Palin and conceived his storyline about her

in advance.



{BC00272907:1}                                   39
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 40 of 52



          164.   Mr. Bennet knew that fact-checking would only undermine his pre-determined

conclusion and prevent him from using Gov. Palin as the sole factual predicate for the points he

was trying to make, so he consciously avoided evidence that would contradict his preconceived

storyline.

          2. Bias and Ill Will

          165.   As set forth in paragraphs 41-53, above, Mr. Bennet held deep-seeded animosity

and ill-will toward Gov. Palin and the political views she symbolized, and had a history of

allowing his publication attack Gov. Palin (i.e. “Trig-Trutherism”).

          166.   Moreover, Mr. Bennet and other members of The Times’ Editorial Department

Gov. Palin was as a convenient target for attacks against conservative policies who also inflames

passions and drives viewership, as set forth in paragraphs 75-79, above.

          167.   Mr. Bennet also knew, based on his professional experience, that controversy —

even over false allegations — also drives readership and brings an economic benefit to his

publications, as alleged in paragraphs 44, 55-57 and 79, above.

          168.   In addition to profit motive and the desire to use Gov. Palin’s name to stir

controversy and drive readership, Mr. Bennet held deep-seeded hostility and ill-will toward Gov.

Palin based on his long association with liberal publications, personal connections to the

Loughner Shooting and his brother’s adversarial relationship with Gov. Palin, as well as his

ardent political views on gun control and political rhetoric and his personal politics and his

family’s political background.

          3. Grossly Inadequate Investigation About Serious Charge Under No Time
             Pressure

          169.   Mr. Bennet authored defamatory passages that directly and in no uncertain terms

made very serious charges against Gov. Palin in an editorial column which by its very nature and


{BC00272907:1}                                  40
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 41 of 52



under the circumstances was not “hot news.” Mr. Bennet was under no legitimate time pressure

to publish the Palin Article before fact-checking it.

          170.   Despite the seriousness of asserting that Gov. Palin politically incited one of the

most infamous mass shootings in American history, Mr. Bennet and The Times failed to take

even the most basic steps to investigate and test the accuracy of their false and defamatory

statements, such as looking at the hyperlinked ABC Article in Ms. Williamson’s draft or any of

the research Mr. Bennet ordered to be completed.

          171.   In Fact, Mr. Bennet did not fact-check the single factual example of the

“sickening” pattern of politically incited violence against members of congress upon which his

thesis was based because he knew that a fact-check would confirm that there was no link

between Gov. Palin and Loughner’s Shooting (thus contradicting his preconceived storyline).

          172.   Thus, Mr. Bennet and The Times engaged in highly unreasonable conduct

constituting an extreme departure from the standards of investigation and reporting ordinarily

adhered to by responsible publishers.

          4. Obvious Reason to Question Falsity

          173.   Mr. Bennet’s and The Times’ failure to investigate is further compounded by the

inherent improbability of and obvious reasons to doubt the veracity of the charges they made

against Gov. Palin.

          174.   Amongst journalists — particularly those holding political views such as those of

Mr. Bennet — it was common knowledge (even in 2011) that no link between the Palin Map and

Loughner’s Shooting was ever established.

          175.   In fact, if a “clear” and “direct” link between Gov. Palin and Loughner’s Shooting

had been made, it would be something that would have been highly publicized and well-known



{BC00272907:1}                                   41
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 42 of 52



to any journalist — particularly one with the personal connections, political views and high-

ranking media positions that Mr. Bennet held.

          176.   Thus, the nature and severity of the false statements about Gov. Palin were such

that Mr. Bennet and The Times did, in fact, entertain serious doubts as to their truth and/or such

that they published them with a high degree of awareness of their probable falsity.

          5. Failure to Adhere to Journalistic Policies

          177.   Mr. Bennet and The Times also failed to comply with their own policies, practices

and standards by failing to engage in well-established, “rudimentary” practice of fact-checking

of the Palin Article— at a time when The Times and Mr. Bennet openly acknowledged the

importance of accuracy and The Times was marketing itself to the public as a purveyor of

absolute “TRUTH.”

          178.   As set forth in paragraph 40, above, Mr. Bennet was personally responsible for

the content and accuracy of every editorial —particularly those he wrote and edited. And Mr.

Bennet claimed in April 2017 that his Editorial Department adhered to the same standards for

fairness and accuracy as The Times news reporting side.

          179.   However, in this instance, Mr. Bennet turned a blind-eye to The Times’ own

policies and procedures, which forbid his conduct and label it “intolerable.”

          180.   In its handbook entitled “Ethical Journalism: A Handbook of Values and Practices

for the News and Editorial Departments” 4 (attached as Exhibit 27), The Times mandates that:

                 Reporters, editors, photographers and all members of the news
                 staff of The New York Times share a common and essential


4
   The journalistic standards spelled out in The Times 1999 “Guidelines on Our Integrity” are a
supplement to its 2004 Handbook, and provide that: “… it is imperative that The Times and its
staff maintain the highest possible standards… [and that]… falsifying any part of a news report
cannot be tolerated and will result automatically in disciplinary action up to and including
termination.”

{BC00272907:1}                                  42
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 43 of 52



                 interest in protecting the integrity of the newspaper. As the news,
                 editorial and business leadership of the newspaper declared jointly
                 in 1998: ‘Our greatest strength is the authority and reputation of
                 The Times. We must do nothing that would undermine or dilute it
                 and everything possible to enhance it.’
                 …

                 The Times treats its readers as fairly and openly as possible. In
                 print and online, we tell our readers the complete, unvarnished
                 truth as best we can learn it. It is our policy to correct our errors,
                 large and small, as soon as we become aware of them.
                 …

                 Staff members who plagiarize or who knowingly or recklessly
                 provide false information for publication betray our fundamental
                 pact with our readers. We will not tolerate such behavior.

(Emphasis added)

          181.   Mr. Bennet also ignored and violated The Times’ Standards and Ethics policy,

which is posted online (attached as Exhibit 28), and states in pertinent part:

                 Fairness
                 The goal of The New York Times is to cover the news as
                 impartially as possible—“without fear or favor,” in the words of
                 Adolph Ochs, our patriarch—and to treat readers, news sources,
                 advertisers and others fairly and openly, and to be seen to be doing
                 so. The reputation of The Times rests upon such perceptions, and
                 so do the professional reputations of its staff members. Thus The
                 Times and members of its news department and editorial page staff
                 share an interest in avoiding conflicts of interest or an appearance
                 of conflict.

                 Integrity
                 For more than a century, men and women of The Times have
                 jealously guarded the paper’s integrity. Whatever else we may
                 contribute, our first duty is to make sure the integrity of The Times
                 is not blemished during our stewardship. At a time of growing and
                 even justified public suspicion about the impartiality, accuracy and
                 integrity of some journalists and some journalism, it is imperative
                 that The Times and its staff maintain the highest possible standards
                 to insure that we do nothing that might erode readers’ faith and
                 confidence in our news columns. This means that the journalism
                 we practice daily must be beyond reproach.



{BC00272907:1}                                    43
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 44 of 52



                 Because our voice is loud and far-reaching, The Times recognizes
                 an ethical responsibility to correct all its factual errors, large and
                 small. The paper regrets every error, but it applauds the integrity
                 of a writer who volunteers a correction of his or her own published
                 story.     We observe the Newsroom Integrity Statement,
                 promulgated in 1999, which deals with such rudimentary
                 professional practices as the importance of checking facts, the
                 exactness of quotations, the integrity of photographs and our
                 distaste for anonymous sourcing.

                 Truth
                 As journalists we treat our readers, viewers, listeners and online
                 users as fairly and openly as possible. Whatever the medium, we
                 tell our audiences the complete, unvarnished truth as best we can
                 learn it. We correct our errors explicitly as soon as we become
                 aware of them. We do not want for someone to request a
                 correction. We publish corrections in a prominent and consistent
                 location or broadcast time slot. Staff members who plagiarize or
                 who knowingly or recklessly provide false information for
                 publication betray our fundamental pact with our readers. We do
                 not tolerate such behavior.

          182.   Mr. Bennet likewise ignored and violated the Society of Professional Journalists’

Code of Ethics (attached as Exhibit 29), followed by The Times and also published on its

website, which states in pertinent part:

                 Seek Truth and Report It

                  Journalists should be honest, fair and courageous in gathering,
                 reporting and interpreting information.

                 Journalists should:

                        •   Test the accuracy of information from all sources and
                            exercise care to avoid inadvertent error. Deliberate
                            distortion is never permissible.

                        •   Diligently seek out subjects of news articles to give
                            them the opportunity to respond to allegations of
                            wrongdoing.

                        •   Distinguish between advocacy and news reporting.
                            Analysis and commentary should be labeled and not
                            misrepresent fact or context.

{BC00272907:1}                                    44
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 45 of 52



                 …

                 Minimize Harm

                 Ethical journalists treat sources, subjects and colleagues as human
                 beings deserving of respect.

                 Journalists should:

                        •   Show compassion for those who may be affected
                            adversely by news coverage.

          183.   Worse yet, Mr. Bennet even ignored his own Editorial Department’s practices and

policies, which are more-fully described in paragraphs 36-40, above.

          184.   Specifically, Mr. Bennet did not ensure that what he was representing as fact

about Gov. Palin was correct and he did not fact-check his re-write.

          185.   Mr. Bennet also failed to follow any of the basic steps to ensure the accuracy of

the Palin Article, steps which he expects of all of his editorial writers. He did not read each

sentence of his re-write and ask himself: Is this true? Can I defend it? Did I get the facts exactly

right?

          186.   Mr. Bennet’s and The Times’ failures to follow “rudimentary” fact-checking

practices are only compounded by the seriousness of the charges Mr. Bennet made against Gov.

Palin.

          187.   As recognized by his good friend, Mr. Sullivan, Mr. Bennet’s first instinct should

have been to debunk any supposed “link” between the Palin Map and the Loughner Shooting.

Instead, Mr. Bennet did the opposite.

          188.   In publishing the Palin Article and their half-hearted “corrections” and apology—

instead of removing the entire article or, at the very least, all references in it to Gov. Palin, and

making a meaningful and sincere public apology to Gov. Palin—Mr. Bennet and The Times


{BC00272907:1}                                   45
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 46 of 52



violated and blatantly ignored all of their own practices and policies and the basic standards of

ethical journalism which they have adopted, expect others to abide by and use to market

themselves to the public.

                 The Times Should Not Profit At Gov. Palin’s Significant Expense

          189.   In the Palin Article and the way in which The Times and Mr. Bennet handled it in

the days following its publication, profit, ill-will, hostility and politics took precedence over their

self-professed principles.

          190.   This is particularly troubling given that The Times had just unleashed its “Truth”

advertising campaign and, on November 13, 2016, had pledged to rededicate itself to the

“fundamental mission” of The Times journalism (the “Pledge”):

                 That is to report to America and the world honestly, without fear or
                 favor, striving always to understand and reflect all political
                 perspectives and life experiences in the stories that we bring to
                 you. It is also to hold power to account, impartially and
                 unflinchingly.

          191.   In this instance, The Times (including Mr. Bennet) is the power that must be held

to account and, consistent with its Pledge, should accept full economic and journalistic

responsibility to Gov. Palin for the falsehoods in the Palin Article and the failure to meaningfully

retract it and issue a full and complete apology to Gov. Palin.

          192.   As set forth above, Mr. Bennet and The Times know that Gov. Palin is a

proverbial “lightning rod” that can be used as an easy target for political barbs intended to

inflame passions to generate website traffic. Mr. Bennet also knows that controversy sells.

          193.   In fact, Mr. Bennet, by virtue of his roles at The Atlantic and The Times, knew

that he could, and he actually did, use controversy to drive viewership.

          194.   Mr. Bennet and The Times also knew that the defamatory statements about

Gov. Palin would be viewed by millions of people and republished by numerous other news

{BC00272907:1}                                    46
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 47 of 52



outlets and websites, both because of the horrific conduct The Times ascribed to Gov. Palin in

connection with the most prominent news story of that day; and also because such re-publication

is a part of The Times’ conscious business strategy.

          195.   The Times actively promoted the Palin Article on social media, including on its

Twitter feed, which has over 38 million followers, as did The Times’ Editorial Board, whose

Twitter feed has nearly 600,000 followers.

          196.   Not surprisingly, the widely circulated and heavily promoted Palin Article

resulted in hatred and hostility toward Gov. Palin.

          197.   As one example, a democratic strategist seized on The Times’ narrative about

Gov. Palin, tagging Gov. Palin in a Tweet about the false link between Gov. Palin and the

Giffords shooting along with the hash tag “#HuntRepublicans.”

          198.   As set forth in the above referenced ethical policies and standards, which The

Times and Mr. Bennet adopted and expect of themselves and others, “Ethical journalists treat…

subjects… as human beings deserving of respect.”

          199.   Gov. Palin, regardless of her political views, is first and foremost a human being,

whom The Times and Mr. Bennet did not treat with respect in the Palin Article and its aftermath.

          200.   Anyone would be devastated by being falsely labeled an inciter of the murder of

six people, including a nine-year-old girl. Apparently, The Times and Mr. Bennet forgot or

simply did not care in this instance that Gov. Palin is no different than any other human being.

          201.   When The Times and Mr. Bennet resurrected a 6-1/2 year-old false narrative

about Gov. Palin, they not only ripped open old wounds, but also used their loud and “far

reaching voice” to inflict new ones which are far worse and painful for Gov. Palin.




{BC00272907:1}                                   47
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 48 of 52



          202.   As a direct and proximate result of The Times’ and Mr. Bennet’s intentional and

malicious misconduct, Gov. Palin suffered anguish, humiliation, embarrassment, and damage to

her reputation—all of which are continuing in nature and will be suffered in the future. Gov.

Palin is entitled to recover for these harms, as well as damages for the cost of repairing her

reputation and/or the cost of correcting the defamatory statement.

          203.   As a direct and proximate result of The Times’ and Mr. Bennet’s intentional and

malicious misconduct, and their deliberate misuse of the known benefits of Gov. Palin’s name

and status, The Times reaped ill-gotten gains from Internet advertising on the Palin Article,

which under the unique and special circumstances of this case, it should not be permitted to

retain.

          204.   The Times should not be permitted to profit from a false and defamatory column

printed with actual malice and with the knowledge that because of the identity of the victim of

the publication it will inevitably “drive viewership and web clicks.”

          205.   All conditions precedent to the filing and maintenance of this action have been

performed, have occurred or have been waived.

                                          Cause of Action
                                           (Defamation)

          206.   Gov. Palin re-alleges and incorporates paragraphs 1 through 205.

          207.   The Times and Mr. Bennet published or caused to be published false and

defamatory statements in the Palin Article, which did and had the tendency to expose Gov. Palin

to hatred, contempt, ridicule and/or disgrace.

          208.   The defamatory statements in the Palin Article are of and concerning Gov. Palin,

and reasonably understood to be about Gov. Palin.

          209.   The defamatory statements in the Palin Article are false.


{BC00272907:1}                                   48
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 49 of 52



          210.   The Times and Mr. Bennet published the defamatory statements in the Palin

Article knowing that they are false or with reckless disregard for the truth of the statements.

          211.   The defamatory statements in the Palin Article constitute defamation per se

because they tended to injure Gov. Palin in her trade, business or profession and directly

implicated Gov. Palin in a horrific crime, including that she and her virtual presence incited a

politically motivated assault upon and murder of innocent victims that included sitting federal

officials and a 9-year-old girl.

          212.   In light of Gov. Palin’s standing in the community, the nature of the statements

made about her, the extent to which those statements were circulated, and the tendency of such

statements to injure someone such as Gov. Palin, the defamatory statements in the Palin Article

have directly and proximately caused Gov. Palin to suffer significant damages, including damage

to her reputation, humiliation, embarrassment, and mental anguish, all of which are ongoing in

nature and will be suffered in the future. Also, Gov. Palin is entitled to recover damages for the

costs associated with repairing her reputation and/or correcting the defamatory statement.

          213.   The re-publication of the defamatory statements in the Palin Article in other

publications, as well as via the dissemination of the Palin Article through social media, caused

Gov. Palin to suffer additional damages; all of which were foreseeable to Mr. Bennet and The

Times.

          214.   The Times and Mr. Bennet published the Palin Article with actual knowledge that

stories attacking Gov. Palin inflame passions, which drives viewership and Web clicks. Thus,

The Times and Mr. Bennet knowingly and voluntarily exploited and retained a benefit conferred

by Gov. Palin, in special circumstances particular to this case in which it would be inequitable

for The Times to retain that benefit without paying the value thereof to Gov. Palin.



{BC00272907:1}                                   49
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 50 of 52



          215.   The facts and circumstances at issue in this case present a unique and special

situation in which the “broad and flexible” equitable remedy of unjust enrichment should be

applied.

          216.   Unjust enrichment is premised upon equitable principles and governed by “broad

considerations of right, justice and morality.”

          217.   The essential inquiry in any action for restitution is whether it is against equity

and good conscious to permit the defendant to retain what is sought to be recovered.

          218.   The Times’ and Mr. Bennet’s tortious conduct alleged herein presents special

circumstances in which it would be inequitable and unjust to allow The Times to retain the

advertising revenue generated from the defamatory Palin Article without paying Gov. Palin the

value thereof.

          219.   As a direct and proximate result of The Times’ and Mr. Bennet’s inequitable,

unjust and tortious conduct, Gov. Palin is entitled to restitution in the form of The Times’

advertising revenues attributable to the Palin Article.

          220.   The Times and Mr. Bennet’s conduct was committed knowingly, intentionally,

willfully, wantonly and maliciously, with the intent to harm Gov. Palin, or in blatant disregard of

the substantial likelihood of causing her harm, thereby entitling Gov. Palin to an award of

punitive damages.

          221.   As a direct and proximate result of The Times’ and Mr. Bennet’s misconduct,

Gov. Palin is entitled to compensatory, special and punitive damages in an amount to be proven

at trial far in excess of $75,000.00.




{BC00272907:1}                                    50
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 51 of 52



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Sarah Palin, demands judgment against Defendants, The New

York Times Company and James Bennet, as follows:

          i.      An award of compensatory, special and punitive damages in appropriate
                  amounts to be established at trial;

          ii.     Injunctive relief prohibiting the publication or republication of the
                  defamatory statements in the Palin Article;

          iii.    An award of Plaintiff’s costs associated with this action, including but not
                  limited to her reasonable attorneys’ fees and expenses; and

          iv.     Such other and further relief as the Court deems just and appropriate to
                  protect Plaintiff’s rights and interests.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all issues so triable.

Dated: New York, New York
       December 30, 2019


                                                  /s/ Shane B. Vogt
                                                  Kenneth G. Turkel (admitted pro hac vice)
                                                  Email: kturkel@bajocuva.com
                                                  Shane B. Vogt (admitted pro hac vice)
                                                  Email: svogt@bajocuva.com
                                                  BAJO | CUVA | COHEN | TURKEL
                                                  100 North Tampa Street, Suite 1900
                                                  Tampa, Florida 33602
                                                  Telephone: (813) 443-2199
                                                  Facsimile: (813) 443-2193

                                                  S. Preston Ricardo
                                                  E-mail: pricardo@golenbock.com
                                                  GOLENBOCK EISEMAN ASSOR BELL
                                                  & PESKOE LLP
                                                  711 Third Avenue
                                                  New York, NY 10017
                                                  Telephone: (212) 907-7300
                                                  Facsimile: (212) 754-0330
                                                  Attorneys for Plaintiff

{BC00272907:1}                                      51
           Case 1:17-cv-04853-JSR Document 70 Filed 12/30/19 Page 52 of 52




{BC00272907:1}                           52
